The sole issue of this appeal1 is whether two lawyers who were members of the board of trustees of a privately endowed high school could, without a denial of due process rights accorded by thefourteenth amendment to the United States constitution,2 participate in a hearing and a decision on whether to terminate a tenured teacher's contract of employment with the school, when other members of their law firm, both prior to, and as of the date of the hearing, represented the school in other unrelated matters and considered the school a representative client for purposes of legal advertising.
The plaintiff teacher, upon receiving written notice that a termination of her contract was under consideration, requested a hearing before the board of trustees of the high school pursuant to General Statutes (Rev. *Page 553 
to 1983) 10-151 (b).3 During the course of that hearing, she sought to have two members of the board disqualify themselves on the ground that they had an interest in the case sufficient to interfere with their impartiality.4 They refused to disqualify themselves. The board unanimously voted to terminate the plaintiff's employment contract and the plaintiff appealed from that decision to the Superior Court. That court found that neither member of the board was prejudiced against the plaintiff, and that the personal interests of both in the outcome of the proceedings were too nebulous and remote to have required their disqualification. The court rendered judgment for the defendants dismissing the plaintiff's appeal, from which the plaintiff has appealed.
A member of a school board, when participating in an administrative hearing to determine if a tenured teacher's contract should be terminated, is acting in a quasi-judicial capacity. Catino v. Board of Education,174 Conn. 414, 417, 389 A.2d 754 (1978). A tenured teacher has a right to continued employment except upon a showing of cause for termination or a bona fide elimination of the teaching position. General Statutes10-151 (d). That right is a property right under the due process clause of the fourteenth Amendment to the *Page 554 
United States constitution and Article first, 8 of the Connecticut constitution. Board of Regents v. Roth,408 U.S. 564, 577, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972); Lee v. Board of Education, 181 Conn. 69, 72,434 A.2d 333 (1980). As such, courts must ensure, upon review of a decision to terminate employment, that the right to employment is meaningfully protected. Id., 83. That protection includes a fair hearing by an impartial hearing panel. Catino v. Board of Education, supra, 418.
Since a tenured teacher has a constitutionally protected property interest in his or her employment, the question, in the context of this case, becomes what constitutes an impartial hearing panel sufficient to satisfy constitutional due process. Due process requires a fair hearing before a fair tribunal which principle applies with equal vigor to administrative adjudicatory proceedings. Gibson v. Berryhill, 411 U.S. 564, 579,93 S. Ct. 1689, 36 L. Ed. 2d 488 (1973).
In order to determine if the board in this case was constitutionally impartial, it is first necessary to determine what guidelines for disqualification prevail in an administrative hearing relating to a termination of a tenured teacher's employment contract. Differing standards for disqualification apply to different administrative hearings. Allen, "Disqualifying Agency Decision Makers," Litigation, Winter 1981, p. 15. Administrative hearings may be categorized as quasi-judicial, legislative, prosecutorial, or rulemaking.5 *Page 555 
The parties in the present case rely almost entirely, in their briefs, on Connecticut cases relating to the disqualification of members of zoning commissions, zoning boards, and planning commissions. Such cases provide helpful guidelines for the necessity of disqualification in some administrative hearings. The disqualification of members of such boards and commissions has been governed by specific statutes since the leading case of Low v. Madison, 135 Conn. 1, 60 A.2d 774
(1948). After that case held that public officers, such as members of zoning commissions, cannot sit as members when their private interests could conflict with their duty to be fair and impartial, the legislature enacted General Statutes 8-11 and 8-21. These statutes prohibit members of such boards and commissions from representing those with matters before the boards and commissions, and from serving on such bodies when the members are directly or indirectly interested in those matters in a personal or financial sense. Cases decided pursuant to these statutes are illustrative of the basic premise that "no man shall be a judge in his own case' and serve as a statutory guide in cases involving such boards and commissions as well as in cases not involving them. Dana-Robin Corporation v. Common Council, 166 Conn. 207, 213-14, 348 A.2d 560
(1974); Furtney v. Zoning Commission, 159 Conn. 585,592, 271 A.2d 319 (1970); Anderson v. Zoning Commission,157 Conn. 285, 290, 253 A.2d 16 (1968); Kovalik v. Planning  Zoning Commission, 155 Conn. 497,498-99, 234 A.2d 838 (1967); Josephson v. Planning Board, 151 Conn. 489, 493, 199 A.2d 690 (1964). The holdings of such cases support the general propositions that the requirement of disqualification depends upon the facts of the particular case and that public officials *Page 556 
cannot have a personal interest in the subject matter or a relationship with one of the parties which would destroy their impartiality or conflict with their duty.
A recent case, which does not discuss disqualification of a public official in terms of due process and which does not involve the application of General Statutes8-11 and 8-21, does affirm the principles of Low v. Madison, supra. In Gaynor-Stafford Industries, Inc. v. Water Pollution Control Authority, 192 Conn. 638474 A.2d 752 (1984), it was determined on the particular facts of that case that a member of the water authority did not have a personal interest sufficient to conflict with his public duty to determine benefit assessments for industrial users of a public sewerage system. The member was an officer of one of the industrial users. Although he participated in the vote adopting the method of benefit assessments, that method was not devised by the authority but was recommended by a consultant hired by the water authority, and the industrial user of which he was an officer did not benefit from either the method of calculation or the date chosen for determining the assessment. The court quoted from Low v. Madison, supra, 8, noting that the actual good faith of a public officer is immaterial since it is the policy of the law to insure that such official exercises his public duty unselfishly, without any conflict because of a personal interest in the matter. "The test is not whether personal interest does, in fact, conflict, but whether it might reasonably conflict." Gaynor-Stafford Industries, Inc. v. Water Pollution Control Authority, supra, 648. "[T]he appearance of impropriety created by a public official's participation in a matter in which he has a pecuniary or personal interest is alone sufficient to require disqualification." Id., 649. It is particularly important to note that Gaynor-Stafford did not involve a public body acting in a quasi-judicial capacity, but, *Page 557 
rather, one in a legislative or rulemaking capacity since the procedure or formula used by the authority applied equally to all those to be assessed.
Federal case authority is consonant with Connecticut cases. A line of federal cases, beginning in 1926, discuss general principles relating to the due process requirements of administrative hearings. All agree that due process is violated when there has been an impermissible risk of bias, or a lack of entitlement to an impartial and disinterested tribunal. Schweiker v. McClure, 456 U.S. 188, 102 S. Ct. 1665,72 L. Ed. 2d 1 (1982); Marshall v. Jerrico, Inc., 446 U.S. 238,100 S. Ct. 1610, 64 L. Ed. 2d 182 (1980); Withrow v. Larkin,421 U.S. 35, 95 S. Ct. 1456, 43 L. Ed. 2d 712
(1975); Ward v. Village of Monroeville, 409 U.S. 57,93 S. Ct. 80, 34 L. Ed. 2d 267 (1972); In re Murchison,349 U.S. 133, 75 S. Ct. 623, 99 L. Ed. 942 (1955); Tumey v. Ohio, 273 U.S. 510, 532, 47 S. Ct. 437,71 L. Ed. 749 (1927); Wolkenstein v. Reville, 694 F.2d 35
(2d Cir. 1982), cert. denied, 462 U.S. 1105,103 S. Ct. 2452, 77 L. Ed. 2d 1332 (1983); Amos Treat  Co. v. Securities  Exchange Commission, 306 F.2d 260 (D.C. Cir. 1962). None relies upon a particular statute governing disqualification. The results vary with the facts. Due process is an elusive concept which lacks definable boundaries.
During the period 1969 to 1979, "the Supreme Court has proceeded case-by-case in determining whether due process applies to various functions of administrative agencies, and in determining the specific process required." Note, "Due Process and Ex Parte Contacts in Informal Rulemaking," 89 Yale L.J. 194, 200 (1979).
The case of Simard v. Board of Education, 473 F.2d 988
(2d Cir. 1973), is relied on by both parties. The plaintiff cites it because of its reaffirmation of the principle that an impartial decision maker is a basic *Page 558 
component of minimal due process and that an administrative hearing must contain every element of fairness, both in reality and appearance. The defendant cites it for the proposition that, absent a showing of actual, rather than potential bias, members of a school board need not disqualify themselves because of their prior contacts with a party. The Simard case is inapposite to the present case. It is confined to its particular facts, involves a nontenured teacher, and sought, as relief, a blanket disqualification of the entire board as a hearing body. The court was influenced in its decision by the fact that if the board of education could not hear and decide whether the nontenured teacher's contract should be terminated, the hearing would, of necessity, have to be held by a body less familiar with the making of such a decision. General Statutes10-151 (d), as it existed at the time of the Simard decision, was amended in pertinent part by Public Acts 1975, No. 75-615 and Public Acts 1983, No. 83-398, 1 since that decision. The statute now provides for a hearing before an impartial tribunal as an alternative to a hearing before the board.6 Thus, the buttress for the Simard court's holding has been seriously weakened.
Although cases involving disqualification of members of zoning and planning boards and commissions have been relied upon by the parties for their respective positions, it is equally helpful to examine those statutes, rules and decisions which relate to the disqualification of judges, since boards of education, acting pursuant to General Statutes 10-151 (d), act in a quasi-judicial capacity. Catino v. Board of Education, 174 Conn. 414,417, 389 A.2d 754 (1978). The acme of impartiality required of administrative hearing bodies exists when those bodies act in a quasi-judicial capacity. See Allen, supra. *Page 559 
"The same considerations which have led to the development of rules as to the disqualification of judicial officers for bias or prejudice, based on personal interest or the like, have been generally recognized as applicable to administrative officials as well, insofar as they act in a judicial or quasi-judicial capacity." Annot., 10 A.L.R. 3d 694, 696; 1 Am.Jur.2d, Administrative Law 63 through 69; see also Gibson v. Berryhill,411 U.S. 564, 579, 93 S. Ct. 1689, 36 L. Ed. 2d 488 (1973). The Gibson court stated: "It has also come to the prevailing view that `[m]ost of the law concerning disqualification because of interest applies with equal force to . . . administrative adjudicators.'" Gibson v. Berryhill, supra, quoting Davis, Administrative Law (1972) 12.04, p. 250.
The rules which apply to administrators, however, are not always the same as those which apply to judges because administrators often perform functions which are foreign to judges. Any determination of whether there is impropriety or the appearance of impropriety on the part of a member of an administrative board is linked to the subsidiary determination of whether the board is acting in a legislative, prosecutorial or judicial role. "When an administrator acts as a judge, not a prosecutor or legislator, he must conduct himself like a judge. That means impartiality; the standard for judges set forth in 28 U.S.C. § 455 will generally apply.7
An agency judge must not participate `in any proceeding in which his impartiality might reasonably be questioned.'" (Footnote added.) Allen, supra, 16.
The constraints which ought to be imposed on administrators may be examined by making an analogy between the disqualification rules which apply to judges and those which, by derivation, should apply to those administrators who act as judges. Strauss, "Disqualifications of Decisional Officials in Rulemaking," *Page 560 
80 Colum. L. Rev. 990, 997 (1980). A judge usually determines issues in a case-unique proceeding, with an on-the-record adjudication of those issues, with the power to resolve issues involving specific parties and the power to impose sanctions and penalties against, or to grant awards to particular individuals. The test for judicial disqualification parallels the test for administrative adjudicative disqualification. Id., 1020-22. The due process requirements of an impartial hearing body in the quasi-judicial realm is equivalent to that requirement in the judicial realm. Withrow v. Larkin, 421 U.S. 35, 46-51, 95 S. Ct. 1456, 43 L. Ed. 2d 712 (1975). When administrators act in a quasi-judicial capacity, as the board in this case did, their functions and that of judges most closely merge and the judicial model to test impropriety becomes an acceptable one. Strauss, supra, 1026-27.
Connecticut has had a statute since 1672 requiring the disqualification of a judge in cases in which certain familial relationships exist between a judge and a litigant. General Statutes of 1672, p. 42. That statute is the progenitor of our present statute which prohibits a judge from hearing cases in which he has an interest or in which he and a litigant have a particular relationship.8
The purpose of the statute is to ensure that those *Page 561 
who participate in proceedings in a judicial capacity are disinterested in the proceedings. Dacey v. Connecticut Bar Assn., 184 Conn. 21, 27, 441 A.2d 49 (1981). The relationships listed in General Statutes 51-39 (a) are illustrative and not all-inclusive, and extend to the relationship between a judge and a nonstock corporation in which the judge holds membership. Dacey v. Connecticut Bar Assn., supra, 28-29. Such a relationship without any finding of actual bias or prejudice, and without any finding of the lack or presence of a financial interest in the outcome of the litigation is sufficient per se to disqualify a judge from listening to a case in which the nonstock corporation is a litigant.
It is not only judges to whom the present statute or prior statutes apply. Those acting in a judicial capacity, in the sense that they preside over the receipt and examination of evidence and the taking of evidence from sworn witnesses, with a duty to make orders based on the evidence presented, are subject to the statutory prohibition. French v. Waterbury, 72 Conn. 435,44 A. 740 (1899); Windham Cotton Mfg. Co. v. Hartford, Providence  Fishkill R. Co., 23 Conn. 373,385 (1854); English v. Smith, 13 Conn. 221 (1839); Johnson v. Huntington, 13 Conn. 47 (1838); Stoddard v. Moulthrop, 9 Conn. 502 (1833); Fox v. Hills, 1 Conn. 295
(1815).
In determining the issue of the present case, it is assistive to examine the federal statutes which govern judicial conduct. There is a federal counterpart to the Connecticut statute. A judge must disqualify himself in any proceeding in which his impartiality might reasonably be questioned. 28 U.S.C. § 455 (a). Although the statute does not strictly apply to the disqualification of administrators, it is a persuasive indicator of the principles to be applied in order to determine in what instances administrators must disqualify themselves. 3 Davis, Administrative Law Treatise (2d Ed. *Page 562 
1980) 19.6; see comment, "Disqualification of Federal Judges for Bias or Prejudice," 46 U. Chi. L. Rev. 236 (1978).
In order to resolve whether disqualification is necessary, the issue is not whether the judge is impartial in fact but whether the average person would question his impartiality. United States v. Gigax, 605 F.2d 507,511 (10th Cir. 1979). The statute does not apply per se to the disqualification of those other than judges but is a compelling guide for the disqualification of hearing officers who act in adjudicatory administrative capacities. 3 Davis, supra, 19.6.
Canon 3 of the code of judicial conduct in Connecticut is very similar to 28 U.S.C. § 455 (a) and also requires disqualification of a judge in a proceeding in which his impartiality might reasonably be questioned. The canons of judicial ethics may apply to those other than full-time judges. Clark v. DeFino, 80 N.J. 539,545-46, 404 A.2d 621 (1979); Matter of McInnis,273 S.C. 589, 592, 258 S.E.2d 91 (1979); West Virginia Judicial Inquiry Commission v. Casto, 163 W. Va. 661,662 n. 2, 263 S.E.2d 79 (1979).
Hornbook law is relatively easy to state. The difficulty lies in applying it to a particular case. The question here is whether two of the members of the hearing panel, as members of a law firm which had represented and which currently represented one of the litigants, the school, in other unrelated matters and which listed the school as a representative client in legal advertising, must be disqualified even though they had no personal bias or prejudice, or knowledge of the particular case to be heard. All of the trustees were acquainted with the school and had been appointed by the school. Two of them, however, had a connection with the school, apart from their membership on the board of trustees, which might interfere with their impartiality. *Page 563 
Those who act in a quasi-judicial capacity as when deciding whether to terminate a tenured teacher's contract; Catino v. Board of Education, Supra; must disqualify themselves when their interests or relationships create the appearance of possible partiality. LaTorre v. Hartford, 167 Conn. 1, 8, 355 A.2d 101 (1974). An attorney-client relationship between a judge and a party in a proceeding before the judge disqualifies the judge.9
Dacey v. Connecticut Bar Assn., supra, 27.
When the school retained the law firm of two of the members of the school's board of trustees, it retained every member of the firm, and the attorney-client relationship which resulted included those members. Bossert Corporation v. Norwalk, 157 Conn. 279, 283,253 A.2d 39 (1968). They represented the school as surely as if they personally had been consulted as attorneys for the school. The law firm has an attorney-client relationship with the school, even though in some instances it was paid or will be paid by an insurer of the school. The test of the attorney-client relationship is not who pays the bills, but to whom allegiance is owed. Novella v. Hartford Accident  Indemnity Co., 163 Conn. 552,573, 316 A.2d 394 (1972); Connecticut Bar Association, Informal Opinion No. 83-5, October 14, 1982.
The present case is the once-removed kin of Bossert Corporation v. Norwalk, supra. In Bossert, a decision of the hearing body was declared invalid under General Statutes 8-21 because a member of that body was also a member of a law firm which represented an opponent of the applicant, even though the member disqualified himself and did not participate in the hearing. Here, members of the hearing body were also members of a law firm which represented a litigant on other matters. *Page 564 
The purpose of General Statutes 51-39, 8-11 and8-21, and of decisions on the subject of disqualification is to guarantee the impartiality of tribunals. These statutes and decided cases are indicative of a legislative and judicial policy that judges and those acting in certain administrative roles must not preside over or hear cases or matters in which they are not wholly free, disinterested and independent. Due process for those with protected property rights requires an impartial administrative adjudicator. Gibson v. Berryhill, supra, 579.
"[J]ustice must satisfy the appearance of justice." Offut v. United States, 348 U.S. 11, 14, 75 S. Ct. 11,99 L. Ed. 11 (1954). This "stringent rule may sometimes bar trial by judges who have no actual bias and who would do their very best to weigh the scales of justice equally between contending parties." In re Murchison, 349 U.S. 133, 136, 75 S. Ct. 623,99 L. Ed. 942 (1955).
Two members of the board of trustees of the school had a double-layered fealty to it. Their simultaneous relationship with the school and with their law firm is too close for procedural due process comfort. Their participation in the hearing was violative of the plaintiff's due process rights.
  There is error, the judgment is set aside and the case is remanded with direction to reverse the decision of the board of the trustees.
In this opinion HULL, J., concurred.